DETAILED ACTION

Claim Status
Claims 1-8, 10, 12-18, 20-22 is/are pending.
Claims 1-8, 10, 12-18, 20-22 is/are rejected.
Claims 9, 11, 19 is/are been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
The claim objections in the previous Office Action mailed 07/22/2021 have been withdrawn in view of the Claim Amendments filed 10/19/2021.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office mailed 07/22/2021 have been withdrawn in view of the Claim Amendments filed 10/19/2021.

The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office mailed 07/22/2021 have been withdrawn in view of the Claim Amendments filed 10/19/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, 12-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	MATTHIEU ET AL (US 2017/0088745),
	in view of SINGER ET AL (US 2011/0224157),
 	as stated in the previous Office Action mailed 07/22/2021.
	MATTHIEU ET AL discloses a coating composition desirably free of BPA, bisphenol F, and aromatic glycidyl ether compounds (BADGE, BFDGE, etc.), wherein the coating composition comprise: 
(i) 10-90 wt% of a polyester copolymer resin, wherein the resin is partially derived from a polyacid component containing one or more dicarboxylic acids (e.g., terephthalic acid, etc.); a polyol component comprising one or more diols (e.g., propylene glycol, 1,3-propanediol, ethylene glycol, etc.); and optionally higher functional polyacids and/or polyols (e.g., triacids, tetraacids, triols, tetraols, dipentaerythritol, etc.); and wherein the polyester copolymer resin has a number average molecular weight of 1,000-20,000 and a Tg of 0-100ºC.; 

(ii) 0.01-40 wt% of one or more crosslinking agents (e.g., phenolic resins, aminoplast resins, etc.); and 

(iii) optionally 10-80 wt% of a thermoplastic dispersion (e.g., polyvinyl chloride (PVC), etc.).  

The coating compositions do not require acrylic monomers, oligomers, or polymers, and do not require isocyanate compounds.  One or more layers of the coating compositions are applied to at least one surface of metal substrates (which includes metal substrate pre-coated with a primer coating) which are used for interior and/or exterior containers (e.g., for food or beverages) or components thereof (e.g., can ends, closures, etc.) and form cured coatings capable of withstanding retorting and chemically aggressive container contents, wherein the coatings do not contain mobile bisphenol and aromatic glycidyl ether compounds which might migrate out of 
 	SINGER ET AL ‘157 discloses that it is well known in the art to utilize polyester-based coating compositions comprising:
(i) up to 100 wt% of a polyester resin which is partially derived from a polyacid component containing one or more dicarboxylic acids (e.g., terephthalic acid, etc.); a polyol component comprising one or more diols (e.g., 1,2-propanediol, 1,3-propanediol, ethylene glycol, etc.); and optionally higher functional polyacids and/or polyols (e.g., triacids, tetraacids, triols, tetraols, dipentaerythritol, etc.);

(ii) a crosslinking agent (e.g., aminoplasts, phenolic resins, etc. or mixtures thereof) and which is not required to be isocyanates;

as primers and/or basecoats for metal substrates in combination with one or more other coatings (e.g., as a packaging “size” coating used in the manufacture of the interior and/or exterior of metal containers (e.g., for food or beverages) or components thereof (e.g., can ends, can lids, container closures, etc.)). The polyester-based coatings do not require acrylic resins or monomers, and can be formulated to be substantially epoxy-free (e.g., substantially free of epoxy or derivatives thereof, oxirane rings or derivatives thereof, BPA, BADGE, BPF, BFDGE, etc.) and/or optionally free of PVC.  (paragraph 0001, 0007-0009, 0032-0033, 0035, 0051, 0053-0059, 0062, 0065-0067, etc.)
 	Regarding claims 1-8, 10, 12-18, 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known epoxy-free, PVC-free polyester-based coating composition as disclosed in SINGER ET AL ‘157 as a primer or size coat (corresponding to the recited “undercoat composition”) to a metal substrate prior to 
 	Further regarding claim 1, it is well known in the art that “size” coatings are a well-known type of undercoat used in multi-layer coating systems for metal substrates in combination with other coatings, wherein the undercoat (e.g., primer or size coating) is positioned between the metal substrate and an overcoat or topcoat.  
	Further regarding claims 1, 7, 10, one of ordinary skill in the art would have omitted n potentially problematic compounds (e.g., BPA, BPF, BADGE, BFDGE) from the coating compositions of MATTHIEU ET AL in order to avoid potential health issues and/or also would have omitted non-essential components (e.g., acrylics, isocyanates, etc.) in order to reduce material costs and/or to simplify manufacturing.
	Regarding claims 4-5, the term “propylene glycol” is a common, art-recognized synonym for “1,2-propanediol”.
	Regarding claim 7, one of ordinary skill in the art would have incorporated effective amounts of tri- or higher functional polyacids and/or polyols in the polyester copolymer resins of MATTHIEU ET AL in order to modify or increase the molecular weight of the polyester copolymer resin.

	Regarding claim 22, one of ordinary skill in the art would have selected the viscosity of acrylic-free, PVC-containing crosslinkable polyester-based coating compositions in accordance with MATTHIEU ET AL depending on the specific coating technique and coating apparatus used to apply said PVC-containing polyester-based coating composition (e.g., the optimal viscosity for the coating method and apparatus (e.g., roll coating, knife coating, dipping, etc.) used to apply the MATTHIEU ET AL coatings being higher than the optimal viscosity for the coating method and apparatus used to apply the primer coating (e.g., spraying, etc.)).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	MATTHIEU ET AL (US 2017/0088745),
 	 	as applied to claim 1 above, 
 	and further in view of BLOUNT, JR ET AL (US 5,378,757) or TAKAHIRA ET AL (US 2011/0135924).
 	BLOUNT, JR ET AL discloses that it is well known in the art to use branching agents (e.g., polycarboxylic acids, polyols, etc.) in polyester-type resins in order to increase the molecular weight of the polyester-type resins. (line 46, col. 6 to line 2, col. 7; etc.)

 	Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of tri- or higher functional polyacids and/or polyols in the polyester copolymer resins of MATTHIEU ET AL in order to increase the molecular weight of the polyester copolymer resin as suggested by BLOUNT, JR ET AL (or TAKAHIRA ET AL) and thereby tailor the performance properties (e.g., strength, chemical resistance, hardness, flexibility, impact resistance, etc.) of the coating system of MATTHIEU ET AL for specific end-uses.

Response to Arguments
Applicant’s arguments filed 10/19/2021 have been fully considered but they are not persuasive.
 	(A) Applicant argues that there is no motivation to utilize the coatings of SINGER ET AL ‘157 (which are PVC-free, bisphenol-A-free, BADGE-free, bisphenol-F-free, and BFDGE-free) as the primer layer for the metal substrate in MATTHIEU ET AL because “the only disclosure in all of Singer regarding the use of the coating compositions therein as a undercoat composition or primer is in relation to their use in the automotive industry.”  
 	However, contrary to Applicant’s assertions that SINGER ET AL ‘157 “discloses the use of the coating compositions therein as an undercoat composition or primer only in relation to automotive end use”, SINGER ET AL ‘157 discloses the general utility of the disclosed coatings as primer or basecoats in combination with other coatings (thereby providing a generally but not limited to, automotive applications and packaging applications). Furthermore, SINGER ET AL ‘157 explicitly states that “the present coatings can also be used as a packaging “size” coating….” (wherein the term “packaging” is used to refer to metal cans or containers (e.g., for food or beverages) or components thereof (e.g., can ends, can lids, container closures, etc.) or metal coil stock, etc. used for food or beverage containers).  
 	It is well known in the art that term “size” or “size coating” refers to a well-known and conventionally used type of undercoat for two-coat and multi-coat systems for metal substrates (i.e., in combination with other coatings), and are commonly used as a synonym for and/or serve the same (or similar) function as a “primer” -- for example, as evidenced by: 

• YOU ET AL (US 2016/0122581); MAYR ET AL (US 2012/0222984) -- the term “undercoat composition” is generally synonymous with base-coat, primer or size for two-coat systems (YOU ET AL ‘581, paragraph 0091) (MAYR ET AL ‘984, paragraph 0025)

• NIEDERST ET AL (US 2015/0197657) -- the term “undercoat composition” refers to a coating composition applied between a surface of a substrate and an overcoat composition, wherein the term “undercoat composition” includes basecoats, primer coats, and size coats. (NIEDERST ET AL ‘657, paragraph 0052)

• PROUVOST ET AL (US 2016/0221733) -- the terms “base coating”, “size coating” or “primer coating” generally refer to a first coating which is applied first to a substrate (either directly or indirectly) prior to the application of a second, overlying coating (PROUVOST ET AL ‘733, paragraph 0066-0067)

• PAREKH ET AL (US 2001/0053449) -- two-coat systems for metal food containers or closures typically comprise “a primer (i.e., a size) and a topcoat.” (PAREKH ET AL ‘449, paragraph 0017)

• EUPIA - STANDARD GLOSSARY OF FOOD CONTACT MATERIAL INKS AND COATING TERMS -- the terms “primer” or “size coat” is understood in the art as referring to a continuous coating applied to a base substrate to provide good adhesion and printability of inks and coatings (EUPIA, page 4)

In view of the above, the disclosure in SINGER ET AL ‘157 with respect to the suggested use of the disclosed coating as a ‘packaging “size” coating’ constitutes an explicit teaching (or at least a strong suggestion) that the SINGER ET AL ‘157 coatings have utility as an undercoat (e.g., functioning as a primer and/or similar pretreatment coating) in two-coat or multi-coat systems for metal packaging products (e.g., metal cans or containers or ends or closures for food or beverages). Therefore, Applicant’s arguments that SINGER ET AL ‘157 is allegedly “completely silent on using the coating compositions therein as an undercoat composition for packaging coating” and “discloses the use of the coating compositions therein as an undercoat composition or primer only in relation to automotive end use” are unpersuasive.
 	One of ordinary skill in the art would be reasonably motivated to use the SINGER ET AL ‘157 coatings (which are disclosed to be bisphenol-A-free, BADGE-free, bisphenol-F-free, and BFDGE-free, in addition to providing: increased cure response and bending flexibility; noticeable improvements in mechanical deformation resistance and/or sterilization resistance; enhanced durability; etc.) to pre-treat or prime the metal substrates of MATTHIEU ET AL prior to the application of the acrylic-free, PVC-containing crosslinkable polyester-based coating compositions in accordance with MATTHIEU ET AL with the reasonable expectation of successfully providing improved adhesion between the substrate and the MATTHIEU ET AL coatings (the conventional purpose of a primer), in addition to providing useful enhancements to durability and flexibility (e.g., for packaging applications). Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims with respect to the recited undercoat composition.


MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

commensurate in scope with the present claims with respect to the recited undercoat composition.
 	(C) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed in detail above, SINGER ET AL ‘157 clearly teach (or at least strongly suggests) the usefulness of the SINGER ET AL ‘157 coatings as an undercoat for not only for automotive applications, but also packaging applications (which is consistent with MATTHIEU ET AL).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	DOREAU ET AL (US 2012/0125799) disclose the term “size” as an alternate term for “basecoat”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 16, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787